WESTCOTT, J.,
delivered the opinion of the court.
There are several grounds upon which a dismissal of the appeal in this case is urged. We consider only one, which is, that the principal to the appeal bond here executed is the attorney of record of the appellant. Under the rules of the Circuit Court, an attorney of the court is prohibited from entering himself as security in an appeal on pain of being considered in contempt, and of having the proceeding dismissed on account thereof.
It has been the practice of this court to dismiss appeals upon this ground. This court, in Love vs. Sheffelin & Co., 7 Fla. 43, remark that this rule - is not prohibited by the Constitution of the State, has its foundation in right and propriety, and should be strictly observed and enforced; and such was the action in that case.
The execution of the bond by the attorney in this case is not alleged to have been done by him through mistake, nor is paragraph 2 of Sec. 271, Code, inconsistent with'this rule.
That paragraph provides that, “when a party shall give in good faith notice of appeal from a judgment or order, and shall omit through mistake to do any other act necessary to perfect the appeal or to stay proceedings, the court may permit an amendment on such terms as may be just.5’
Under this section, it is a matter of discretion with the court whether it will allow the amendment, and the court may regulate this discretion by its rules.
There is no reason urged or given by the appellant, nor does the court see any cause for relaxation of the rule here.-
The appeal is dismissed.